BILL OF COSTS
                           THIRTEENTH COURT OF APPEALS
                             CORPUS CHRISTI - EDINBURG
                                  No. 13-14-00414-CV
       In re Order of Foreclosure Concerning 3713 Martz Lane, McAllen, TX 78504




          (No. C-5555-13-C IN 139TH DISTRICT COURT OF HIDALGO COUNTY)
TYPE OF FEE                                   CHARGES            PAID       BY
FILING                                         $195.00          NOT PAID    ANT


   Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas:
                                        $195.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Thirteenth District of Texas, this January
                                           30, 2015.




                                           Dorian E. Ramirez, Clerk